cca_2018011817033953 id 7508a uilc number release date from sent thursday date pm to cc bcc subject re follow up to our conversation hello -------- sorry for the delay the service credits overpayments to other assessed federal tax_liabilities pursuant to sec_6402 before it allows or makes refunds this is a statutory provision and not a policy nothing in sec_7508a overrides this provision accordingly a taxpayer with both an overpayment in one module and an assessed balance-due liability in another module will have the overpayment first offset against the assessed balance-due liability contrast this with a taxpayer who has both an overpayment in one module and a determined but unassessed liability in another module the service does have policies under which such an overpayment would be held for up to six months irm or could be credited to such a liability irm rather than disbursed because the service hopes to convert its determination into an assessment once assessed the overpayment would then be used to offset the newly assessed liability there would only be an actual refund if the overpayment amount exceeded the amount of the assessed liability plus other offsets under sec_6402 these policies have nothing to do with disaster relief and are not affected by any federally_declared_disaster collection policy could implement exceptions to the refund hold policy and allow overpayments to be refunded to taxpayers who are afforded relief under sec_7508a addresses manual release of a refund hold under specified circumstances including when the taxpayer is in a declared disaster_area and has self identified as an affected taxpayer we did not locate a parallel provision applicable to credits under irm such policy decisions are not made and are not required to be made under the authority of sec_7508a indeed it appears that collection policy has done so irm i hope this helps me if you have further questions about this please feel free to contact --------------- --------------------- ------------------------------------ ------------------
